Citation Nr: 0812099	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-22 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to April 5, 2005, for 
the grant of service connection for tinnitus, evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from January 1959 to 
March 1962.

This matter arises from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In August 2007 the veteran indicated that he did not desire 
any hearing on this matter.


FINDINGS OF FACT

1.  A June 1963 rating decision denied service connection for 
tinnitus, and notice of the denial, with his appellate 
rights, was issued on June 24, 1963.

2.  An appeal of the June 1963 RO denial was not completed 
within one year of issuance of notice thereof.

3.  After the June 1963 rating decision, the first 
communication from the veteran seeking to reopen a claim of 
service connection for tinnitus was received on April 5, 
2005.


CONCLUSION OF LAW

The criteria for an effective date prior to April 5, 2005, 
for the award of service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.


As the August 2005 rating decision granted the veteran's 
service connection claim for tinnitus, such claim is now 
substantiated.  As such, VA no longer has any further duty to 
notify the appellant how to substantiate the service 
connection claim.  Moreover, his filing of a notice of 
disagreement as to the effective date assigned for the award 
does not trigger additional notice obligations under 38 
U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to the 
assigned effective date triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). This 
has been accomplished here, as will be discussed below.

The April 2006 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant regulations pertaining to the 
assignment of effective dates.  In addition, an August 2007 
VCAA letter explained how a disability rating is determined 
by VA for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  Therefore, the 
Board finds that the veteran has been informed of what was 
necessary to achieve an earlier effective date for the grant 
of entitlement to service connection for tinnitus.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and VA examination 
reports.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notice, and the veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

Legal criteria and analysis

In a June 1963 rating decision, the RO denied, in pertinent 
part, service connection for tinnitus.  The veteran was 
notified of the denial, with his appellate rights, and did 
not appeal.  The June 1963 rating decision therefore became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  Applicable regulatory 
and statutory provisions stipulate that the effective date 
for an award of service connection based on a claim reopened 
after final disallowance, as in the instant case, will be the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  If a 
formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.

Since the veteran did not perfect an appeal of the June 1963 
RO decision, it became final and is not subject to revision 
in the absence of clear and unmistakable error (CUE) in the 
decision.  38 U.S.C.A. §§ 5109A, 7105; see Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (finding that only a request for 
revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision).  
CUE in the June 1963 rating decision has not been alleged, 
and that rating decision is a legal bar to an effective date 
prior to the date of the decision.

The only question before the Board at this time is whether 
subsequent to the June 1963 rating decision and prior to 
April 5, 2005 he communicated a timely substantive appeal, or 
an intent to reopen his claim seeking service connection for 
tinnitus.  38 C.F.R. § 3.155.  Nothing in the claims file 
received during this time period may be construed as a 
substantive appeal nor formal or informal claim seeking to 
reopen the claim of service connection for tinnitus.  In 
fact, the veteran does not allege he submitted a timely 
substantive appeal or an earlier application to reopen the 
claim.

The veteran's main assertion in this case is that since his 
tinnitus began during service, the effective date for the 
grant of service connection should be effective from that 
time (i.e., tank fire in 1959).  Under the controlling law 
and regulations (outlined above), however, the award of 
compensation based on a reopened claim may be no earlier than 
the date of receipt of the claim, or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(r).  As 
such, the April 5, 2005 date of claim is the appropriate 
effective date here, because even if the date that the 
entitlement arose could be found to precede it, the latter of 
the two dates controls.  38 C.F.R. § 3.400.

In sum, the evidence of record provides no basis for an award 
of service connection for tinnitus prior to April 5, 2005.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to an effective date earlier than April 5, 2005, 
for the grant of service connection for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


